Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 9 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a bulk food dispenser according to the claim wherein the baffle includes at least two angled portions on a top section of the baffle, wherein the angle between the at least two angled portions is more than 90 degrees and less than 180 degrees.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Landau (US Patent Publication No. 2003/0234264) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a bulk food dispenser including: a source for containing a solid bulk material to be dispensed; a paddle housing including a plurality of openings in communication with the source; a paddle wheel retained within the paddle housing  for directing the solid bulk material out of the paddle housing, wherein the paddle wheel comprises two identical shaped halves joined to one another and wherein at least one of the plurality of the openings dispenses the solid bulk material out of the paddle housing.
Vacca et al. (US Patent No. 4,268,205) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a bulk material dispenser including a baffle located above the paddle housing for directing the solid bulk material from the source to the paddle housing, wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle.
Chatham et al. (US Patent No. 3,970,224) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a bulk material dispenser including a paddle wheel wherein teach paddle half contains two sweeping protrusions and two blocking protrusions
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754